DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #3, #20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0085], line 9 recites “bending band”.  The examiner believes this should be “clamping band 21” as previously recited and to prevent any confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8605540 (Similar to WO 2010025494 cited by applicant) in view of Gongwer, US 4004308.  As best interpreted by the examiner WO2010025494 discloses all features of the invention claimed with the exception of using a bending spring wound around the reference axis in place of a torsion spring to initially urge the arms into the deployed configuration.  Claims 2, 4-8, 10 and 14 each include limitations which appear to differentiate between the operation and function of a torsion spring of WO 2010025494.  However, Gongwer discloses a bending spring #40 and #42 to urge stabilizing arms #20 and #22 into the raised position shown in Fig. 1.  The bending springs deform essentially in a plane perpendicular to the reference axis as the spring relaxes, and superposed when the arms are rotated downward.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leaf spring as disclosed by Gongwer to replace the torsion spring of WO 2010025494 to assist in deploying the arms.  Doing so uses known spring configurations to raise deployable or extendable arms that provide predictable results. 
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: The prior art discloses underwater devices with arms urged into the deployed positions by both torsional springs and leaf springs which deform essentially in a plane perpendicular to the reference axis.  The prior art does not disclose where the bending spring is wound around the reference axis when the are being kept in the retracted or furled configuration and unwinding as the spring relaxes to urge the arms into a deployed position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6400645 discloses a sonobuoy apparatus similar to the current invention with the exception of a bending spring wound around the reference axis to assist in urging the arms into the deployed position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617